Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered and they are persuasive. However newly found prior art Denoue (US 2017/0371496) teaches the amended portion of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0080853) in view of Harpur (US 2018/0025221) and Denoue (US 2017/0371496).
As per claims 1, 12, and 21 Chen teaches, a method and system and a non-transitory computer readable medium for detecting contents from a video (Chen, fig.1 shown segmenting every part of the video 110-116 and classifies it as well), the method comprising: dividing the video into a plurality of clips (Chen, fig.4 showing segmentation process); extracting, from a first clip and at least one second clip of the plurality of clips, features associated with the first clip (Chen, fig.1 118 by classifying this is happening); and building an index containing the first clip based on the features associated with the first clip if the first clip (Chen, fig.1 124 select summary segments is a form of building an index ). 


At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chen with Harpur’s ability to detect emotion in a video as an added classification of Chen. 
The motivation would have been to gather reactions and help user experience. 
Chen in view of Harpur doesn’t clearly teach, however Denoue teaches, dividing the video into a plurality of clips based on sub-shot detection and speech recognition (Denoue, ¶[004] “allowing users to quickly extract relevant parts of a video meeting.” And “if the meeting is properly indexed using speech to text and optical character recognition (OCR),” this represents dividing the video into clips, and having the speech recognition  ), wherein start points and end points for the plurality of clips are identified using the sub-shot detection and the speech recognition (Denoue, ¶[004] “extracted from videos, allowing users to quickly extract relevant parts of a video meeting.” The video is divided and searchable therefore clips are identified end and begging ), wherein the speech recognition generates a transcript for speech obtained from the plurality of clips (Denoue, ¶[005] “In such related art search systems, the source streams can be subdivided using both a speaker segmentation and topic information derived from the speech transcripts in a multi-level video segmentation.”).
	At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Chen in view of Harpur with Denoue’s teachings of dividing video clips and creating a transcripts of them and a searchable way of getting to certain speech. 
	The motivation would have been for the user to be able to go back and look back the meeting therefore saving the resource of time and being more effective and productive as taught by Denoue in ¶[001]. 

As per claims 2 and 13, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the at least one second clip is next to the first clip (Chen, fig.4 showing one clip next to the next clip ). 

As per claims 3 and 14, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the dividing comprises: dividing the video into the plurality of clips by at least one of shot detection (Chen, fig.1 112 color features shot detection), sub-shot detection (Chen, fig.1 114 would be sub-shot), speech detection, speech recognition and object motion detection (Chen, fig.1 116 speech recognition, and motion 108 ).  

As per claims 4 and 15, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the extracting comprises: analyzing the first clip and the at least one second clip; and extracting the features associated with the first clip based on the analyzing (Chen, fig.1 compute motion features). 

As per claims 5 and 16, Chen in view of Harpur and Denoue teaches, the method of claim 4, wherein the analyzing comprises: performing at least one of speech recognition, face recognition, action detection, human gesture classification, face emotion classification, speech emotion classification, scene classification, sound classification, camera motion detection, and bullet-curtain detection and classification on the first clip and the at least one second clip (Chen, fig.1 116 audio based clapboard detector represents speech recognition, the applicant only claims at least one). 

As per claims 6 and 17, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the features associated with the first clip include at least one of speech transcripts, action or event, person gesture, person identity, person emotions, scene category, sound category, camera motion, and comment count and category extracted from the first clip and the at least one second clip (Chen, fig.1 motion-based segmentation would represents action or event or person gesture). 

As per claims 7 and 18, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the determining comprises: determining, by a pre-trained model, whether the first clip expresses emotions based on the features associated with the first clip ( Harpur, fig.2 thread sentiment emotion +.5 this means that there is a pre-trained model, and this at some point would be of the first clip  ). 

As per claims 8, Chen in view of Harpur and Denoue teaches, the method of claim 1, wherein the building is further based on metadata associated with the video ( Chen, ¶[0031] “and presentation of metadata with the shot to provide the context of the shots.”). 

As per claim 9, Chen in view of Harpur and Denoue teaches, the method of claim 8, wherein the metadata includes at least one of title, creator, description, actors, and characters of the video Chen, ¶[0031] “and presentation of metadata with the shot to provide the context of the shots.” Contents would represent title at least). 
As per claims 10 and 19, Chen in view of Harpur and Denoue teaches, the method of claim 1, further comprising: enriching, based on the features associated with the first clip, an image index containing at least one image from web pages which is similar to the first clip (Harpur, ¶[0027] “In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).” The system would be connected to the internet therefore a simple comparison or program to compare the video or findings to the internet would be obvious to try   ). 

As per claim 11, Chen in view of Harpur and Denoue teaches, the method of claim 10, further comprising: searching, based on the features extracted from the first clip, web pages or a database containing images pre-retrieved from web pages for the at least one image (Harpur, ¶[0027] “In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).” With the internet present it would be obvious to search or write a search code). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/